IN THE SUPREME COURT OF THE STATE OF DELAWARE

  BRANDEN WALLACE,                       §
                                         §
        Defendant Below,                 §   No. 295, 2019
        Appellant,                       §
                                         §
        v.                               §   Court Below–Superior Court
                                         §   of the State of Delaware
  STATE OF DELAWARE,                     §
                                         §   Cr. ID No. 1004000821 (N)
        Plaintiff Below,                 §
        Appellee.                        §
                                         §

                           Submitted: August 30, 2019
                           Decided:   October 31, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      After careful consideration of the appellant’s opening brief, the State’s

motion to affirm, and the record below, we conclude that the judgment below

should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its June 13, 2019 order summarily dismissing the appellant’s second

motion for postconviction relief. Contrary to the appellant’s contention, a

claim of ineffective assistance of postconviction counsel does not relieve a

defendant of the burden of satisfying the requirements of Superior Court

Criminal Rule 61(d)(2) in order to avoid the summary dismissal of a second
or subsequent postconviction motion.1 Moreover, the appellant does not have

a constitutional right to challenge the effectiveness of his postconviction

counsel because he had no constitutional right to counsel in those

proceedings.2

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




1
    Durham v. State, 2017 WL 5450746, at *2 (Del. Nov. 13, 2017).
2
    Asbury v. State, 2019 WL 4696781, at *4 (Del. Sept. 25, 2019).


                                             2